         Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRCT OF TEXAS
                              MIDLAND/ODESSA DIVISION

DANIEL DELEON                                 §
     Plaintiff,                               §
                                              §
                                              §
                                              §
V.                                            §
                                              §      Case No. MO:18-CV-00230-DC
                                              §
                                              §
UPS GROUND FREIGHT, INC.,                     §
STEVEN CONGLETON, AND                         §
ATRIX TRUCKING CORP                           §
     Defendants.                              §

        PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE
       OPINIONS OF NON-RETAINED EXPERT OFFICER DAVID A. MEISNER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Daniel Deleon, Plaintiff in the above-styled and numbered cause, and files

this Response to Defendants’ Motion to Exclude Opinions of Non-Retained Expert Officer David

A. Meisner, and in support of his Response would show the Court as follows:

                                 SUMMARY OF ARGUMENT

       This lawsuit stems from a motor vehicle collision, which occurred on September 29, 2018

when Defendant Steven Congleton failed to, inter alia, heed the slowing of traffic and crashed into

Plaintiff. The details of how this incident occurred where provided in large part by Officer David

A. Meisner during his deposition, who investigated this incident and whose opinions Defendants

now seek to exclude.      On November 20, 2019, Plaintiff served his Designation of Expert

Witnesses, wherein Plaintiff designated Officer Meisner as a non-retained expert. Importantly,

Plaintiff designated the Officer to testify as to his “training/expertise and the cause, details and

background information concerning the incident made the basis of this lawsuit.” Pl.’s
          Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 2 of 12




Designation of Expert Witnesses, Nov. 20, 2019, ECF No. 29. Nowhere in his designation did

Plaintiff designate the Officer on the grounds of “accident reconstruction” or as a

“reconstructionist.” See id. Plaintiff’s expert Cam Cope was designated as a retained expert for

accident reconstruction matters. Id. Defendants now move to exclude certain opinions rendered by

Officer Meisner because, inter alia, he is not an accident reconstructionist.

       Defendants’ Motion to Exclude was filed with the Court on February 13, 2020. Local Rule

CV-7-1(e) provides in relevant part: “A response to a nondispositive motion shall be filed not later

than 7 days after the filing of the motion.” This Response this therefore timely filed.

       As alluded to, Defendants seek to exclude several of Officer Meisner’s opinions on a basis

in which Plaintiff does not designate him for. Plaintiff elicited testimony from Officer Meisner in

order to provide context and opinions as to the performance and conduct of Defendant Congleton’s

driving. Defendants construct an argument with “accident reconstruction” as its frame. Yet, nearly

all of the highlighted opinions Defendants attack in their motion relate to “rules of the road” and

standard of care for motor vehicle operators on a Texas roadway—not accident reconstruction.

Defendants arguments attempt to invalidate Officer Meisner’s opinions on a basis he does not draw

from or rely upon in rendering his opinions. Accordingly, the Court should deny Defendants’

Motion.

                              ARGUMENT AND AUTHORITIES

       A. Rule 702 and Daubert

       The party offering expert testimony has the burden to prove by a preponderance of the

evidence that the proffered testimony satisfies the admissibly requirements of Federal Rule of

Evidence 702. Mathis v. Exxon Corp., 302 F.3d 448, 460 (5th Cir. 2002).

       Rule 702 provides:
            Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 3 of 12




       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert's
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles and
       methods; and (d) the expert has reliably applied the principles and methods to the
       facts of the case.

FED. R. EVID. 702. In evaluating an expert's testimony under Rule 702, the court takes on a

“gatekeeping role” and makes a “preliminary assessment of whether the reasoning or methodology

underlying the testimony is scientifically valid and of whether that reasoning or methodology

properly can be applied to the facts in issue.” Daubert v. Merrell Dow Pharms., 509 U.S. 579,

592–93 (1993). To admit an expert's testimony, the court must determine that it is both relevant

and reliable. Id. at 589. To establish reliability, the party offering the expert testimony need not

show that the expert’s assessment is immune to critique, as one of the key purposes of the fact

finder is to weigh the credibility of all witnesses. See FED. R. EVID. 702, Advisory Comm. Note

(2000); see also Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998). However, the

court need not admit testimony based purely on the ipse dixit of the expert. GE v. Joiner, 522 U.S.

136, 146, (1997).

       In making the reliability determination, the Supreme Court has indicated that the trial court

should consider whether the expert’s theory or technique: (1) can or has been tested; (2) is subject

to peer review and publication; (3) has a high known or potential error rate or standards controlling

its operations; and (4) is generally accepted in the relevant scientific community. Kumho Tire Co.

v. Carmichael, 526 U.S. 137, 149 (1999) (citing Daubert, 509 U.S. at 592–97). Importantly, these

factors are not a definitive checklist and may to be relevant to assessing the expert’s reliability in

every case. Id. at 150. Logically, this guidance is especially salient to the instant matter.

       1.       Defendants Confuse Accident “Investigation” with Accident “Reconstruction”
           Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 4 of 12




        Defendants first argue that Officer Meisner’s (whom Defendants refuse to address as

Officer throughout the entirety of their motion) opinions are not reliable or relevant because he is

not trained in accident reconstruction and thus his opinions should be excluded. However, Plaintiff

has not designated Officer Meisner on matters of accident reconstruction. Instead, Plaintiff

designated Officer Meisner to testify as to his “training/expertise and the cause, details and

background information concerning the incident made the basis of this lawsuit.” Pl.’s Designation

of Expert Witnesses, Nov. 20, 2019, ECF No. 29. This precisely includes the Officer’s “training

[in] scene management, completing a crash report and issuing citations.” Defs.’ Motion to Exclude

Opinions of Non-Retained expert David A. Meisner, Feb. 13, 2020, ECF No. 33. Testimony was

elicited on this basis—not upon the basis of “scientific analysis from physical evidence,” as

Defendants suggest.

        a. Officer Meisner is Qualified to Testify on the Grounds he was Designated

        Officer Meisner’s skill, knowledge, experience, education and training as a police officer

is precisely is what qualifies him to testify on the grounds on which Plaintiff has designated him.

Officer Meisner was trained to investigate a crash, control a scene and fill out a crash report

accordingly.1 The classroom training alone took approximately 640 hours.2 This includes citing a

driver for their contribution in causing a crash.3 It also includes assigning fault or contributing

factors.4 Officer Meisner received training that he testified “most driver don’t know,”

including traffic offenses.5 Officer Meisner testified that his investigation consists of speaking to

witnesses, investigating physical evidence and conditions in order to piece the information




1
  Exhibit “A,” – Deposition of Officer David A. Meisner, p. 11:6–12.
2
  Id. at p. 71:11-14; p. 13:2-14
3
  Id.
4
  Id. at 11:6-12.
5
  Id. at p. 10:17–24.
            Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 5 of 12




together.6 Officer Meisner testified that he both feels comfortable in investigating commercial

vehicle accidents and that he has in fact investigated several.7 Plaintiff designated Officer Meisner

for his opinions regarding his investigation. Officer Meisner is qualified on this narrow basis.

         Defendants’ argument as to Officer Meisner’s qualifications are flawed for a primary

reason: Defendants confuse accident “investigation” with “accident reconstruction.” Officer

Meisner’s which are targeted for exclusion could not be more in line with opinions rendered from

an investigation:

         1. Defendant Congleton failed to reduce speed and stop without causing a collision;8

         2. Defendant Congleton failed to reduce speed for existing conditions—i.e., failed to slow

              down despite other traffic slowing down;9

         3. Defendant Congleton ignored several signs that would suggest to a reasonably prudent

              driver that they should slow down;10 and

         4. Even if there were no water on the roadway, Defendant Congleton would not have been

              able to stop without causing a collision.11

To this, Defendants imply that Officer Meisner is not qualified to offer his opinions because he

lacks certain scientific expertise and training with respect to accident reconstruction, but later

attack the sufficiency of Officer Meisner’s investigation to undermine the reliability of the

Officer’s testimony. Defendants omit any explanation how these opinions transcend knowledge

learned from investigation and must only be derived from reconstruction. These opinions don’t

concern reconstruction. These opinions flow from a police officer’s experience in accident



6
  Id. at 44:20-23
7
  Id. at p. 12:17-23
8
  Id. at p. 27:6-18
9
  Id. at p. 34:17-23
10
   Id. at p. 36:2-37:14
11
   Id. at p. 105:14-106:3
          Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 6 of 12




investigation. Yet, Defendants fixate their argument as reconstruction as the basis to exclude the

Officer’s opinions. This is an argument fired directly into an empty void.

       Defendants rely on Lopez v. Southern Pacific Transp. Co., to support their position that

Officer Meisner is not qualified to offer expert opinions on the incident merely by virtue of being

a police officer alone. 847 S.W.2d 330, 334 (Tex. App.—El Paso 1993, no writ). Lopez, however,

concerns what amount of training is mandated in order to qualify one, particularly a police officer,

as an expert in accident reconstruction. See id. But, the Lopez court also illuminated the precise

distinction at work here: that a police officer’s expert opinion is admissible when limited to the

non-technical aspects of accident reconstruction. Id. at 335 (citing Trailways, Inc. v. Clark, 794

S.W.2d 479, 483 (Tex. App.—Corpus Christi 1990, writ denied)). Logically, this refers to the

accident’s investigation. Referring to the text of Trailways, Inc. v. Clark, this reveals itself to be

precisely the case. In Trailways, the Court also noted that police officers are not experts merely by

status alone. Id. at 483. However, the Court upheld the trial court’s denial of a motion to exclude

when the subject officer adequately related to his training in order to conduct his investigation. Id.

As stated in Trailways, “[i]t has thus repreatedly been held to be within the trial court’s discretion

to allow a law enforcement officer to testify as an expert, based on police training schools and

experience in prior accident investigations, regarding the speed of a vehicle based on the skid

marks left at the scene of an accident.” Id. This is exactly what Officer Meisner testimony does

herein. Based on his police training in school and prior accident investigation, he rendered several

non-reconstruction opinions concerning the cause and contributing factors of this accident. Those

opinions are firmly within his specialized training and experience as a peace officer.

       Defendants’ assertion that Officer Meisner is not qualified is only true when viewed

through the lens in which the Defendants’ present before the Court. But, Officer Meisner has not
          Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 7 of 12




been designated to provide testimony on accident reconstruction. He was designated to provide

testimony on his opinions learned from his investigation, which were substantiated by his training.

Limiting the Officer’s testimony here to the non-technical grounds does not run afoul of the

standards governing expert testimony. See Lopez, 847 S.W.2d at 335; Trailways, 794 S.W.2d at

483. Officer Meisner is qualified to render testimony on the grounds in which he was designated

in this case.

        b. Texas Case Law Supports Plaintiff’s Position

        Generally, even police officers who are not qualified as “accident reconstructionist” may

still elicit “lay” opinions concerning the casual relationship between the event and the condition

that contributed to the accident. Jelinek v. Casas, 328 S.W.3d 526, 533 (Tex. 2010). In Pilgrim’s

Pride Corp. v. Smoak, the Texarkana Court of Appeals upheld the trial court’s admission of an

officer’s opinion that the collision at issue was caused by defendant’s unsafe lane change which in

turn was legally sufficient to support the jury’s finding defendant seventy-five percent at fault for

the collision. Piligrim’s Pride Corp v. Smoak, 134 S.W.3d 880, 891 (Tex. App. – Texarkana 2004,

pet. denied). The Court explained, “Penny’s opinion as to the cause of the accident was not based

solely on his direct observations of the accident scene, but also on his interviews of witnesses after

the fact.” Id. at 893. “Penny testified regarding several observations he made during his

investigation which were helpful to a clear understanding of who caused the accident.” Id. at 894.

In summary, the Court concluded, “[a]ll these observations were admissible as rationally based on

Penny’s perception and were helpful to the determination of who caused the accident.” The

opinions and observations offered in Smoak are of the same type as those offered by Officer

Meisner herein.
           Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 8 of 12




         c. Defendants’ Arguments Lack Stability

         Defendants’ motion’s later evolution tends to suggest recognition of its impotence.

Defendants jarringly pivot their argument from reconstruction to investigation on page 7: Officer

Meisner’s opinions are not unreliable and irrelevant because “[Officer Meisner] did not actually

perform any investigation into the cause of this accident.”12 Defendants assertion that Officer

Meisner failed to conduct an investigation is false. What Defendants actually mean is that Officer

Meisner testified that he did not do certain things during the course of his investigation, such as

measuring skid marks or take general measurements.13

         Defendants motion creates a moving target. Defendants have no cogent reason why the

Officer’s opinions relating to his investigation should be excluded other than the transparent reason

that it is bad for them.

     To illustrate, here is a narrative of Defendants’ contentions:

     1. Officer Meisner is not an expert in accident reconstruction. Defs.’ Motion to Exclude, pp.
        4–5.

     2. Even though Officer Meisner is only argued to be unfit on the grounds of accident
        reconstruction, “Officer Meisner is not qualified to render expert opinions regarding this
        accident,” at all. Id. at 5.

     3. Officer Meisner’s unqualified reconstruction opinions are conclusory because he testified
        that he did not conduct an investigation. Id. at p. 7.14

     4. Actually, Officer Meisner did conduct an investigation, but it was inadequate. Id.

     5. Even if Officer Meisner were qualified as to reconstruction, because his investigation was
        inadequate it should be excluded as it would not assist the trier of fact. Id.

     6. Actually, it is unclear if Officer Meisner’s opinions derived from his investigation are
        necessary whatsoever, as this case does not require complex accident reconstruction
        analysis in order for the jury to understand the case. Id. at p. 8.

12
   Defs.’ Motion to Exclude Opinions of Non-Retained expert David A. Meisner, Feb. 13, 2020, ECF No. 33 at p. 7.
13
   Exhibit “A” at p. 106:8-10
14
   Defendants claim this ipse dixit and do not provide the page and line where the Officer testified to this—because he
did not.
            Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 9 of 12




Defendants refuse to root in any particular position.

         Here, Officer Meisner testified that he conducts investigations at the scene of accidents,15

and did so in this case.16 Officer Meisner was not designated for reconstruction, but investigation.

Defendants’ contention that Officer Meisner did not conduct an investigation is baffling, given

that Counsel for Defendants asked specifically about the Officer’s investigation several times.

Defendants also contend that Officer Meisner’s investigation was insufficient, but cite to no metric

or basis to find it insufficient. Officer Meisner testified that he examined the scene, spoke to the

drivers and was able to reach a conclusion from observational and testimonial evidence.17

Defendants fail to assert an iota of evidence that supports the notion the Officer’s process falls

short.

         Further, Officer Meisner’s testimony is of crucial importance to the trier of fact. Officer

Meisner testified that his knowledge of traffic laws and rules of the road are not commonly known

by “most people.”18 The jury should be afforded an opportunity to hear his testimony concerning

his investigation and the conclusions of such investigation, including the citation he issued to

Defendant Congleton.19 Texas peace officers are charged with policing the conduct of Texas

drivers on Texas roadways. As such, it is of paramount importance for the trier of fact to hear and

weigh the testimony of a police officer with respect to how a driver should operate on the road in

accordance with the law. Defendants do not challenge this point whatsoever.




15
   pp. 12:24–13:5.
16
   pp. 74:5–77:14.
17
   Id. at p. 44:22-23;
18
   Id. at p. 12:24-13:14
19
   Id. at p. 34:13-18
             Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 10 of 12




           2. Officer Meisner’s Testimony is Relevant

           Defendants last attempt to quickly jab that Officer Meisner’s testimony is not relevant.

Defendants reasoning for this assertion is that the Officer’s testimony lacks a scientific or technical

connection pursuant to Rule 702(a). But, Defendants mislead the Court. The third listed qualifier

in 702(a) is “specialized skill,” in addition to scientific and technical. FED. R. EVID. 702(a).

Policing is specialized skill. Officer Meisner testified to this exact fact. Specifically, that he has

knowledge over and beyond what the average juror would have concerning the rules of the road

and accident investigation.20 This cannot be disputed, nor do Defendants’ attempt to. Instead,

Defendants argue that the Officer’s testimony is not relevant pursuant to Rule 702 by presenting

an incomplete version of Rule 702. Moreover, the investigating officer’s testimony regarding a

collision in a lawsuit based on that collision is plainly, obviously relevant. See FED. R. EVID. 401.

Defendants’ argument as to relevancy under Rule 702(a) should be ignored.

           3. Alternatively, Officer Meisner’s Testimony are Admissible Lay Opinions

           Should the Court feel unpersuaded that Officer Meisner can meet Daubert’s muster, the

Court should nevertheless not exclude Officer Meisner’s opinions based on his observations. Rule

602 provides: “A witness may testify to a matter only if evidence is introduced sufficient to support

a finding that the witness has personal knowledge of the matter. Evidence to prove personal

knowledge may consist of the witness’s own testimony.” FED. R. EVID. 602. While deputies and

other peace officers often possess the training and expertise to qualify as expert witnesses in traffic

collision cases, this possibility does not preclude them from also giving lay opinions. Carter v.

Steere Tank Lines, Inc., 835 S.W.2d 176, 182 (Tex. App.—Amarillo 1992, writ denied). A police




20
     p. 10:17–24.
             Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 11 of 12




officer may give lay opinion testimony if the testimony is based on his own personal observations

and experiences as a police officer. Id.

           Here, Defendants have set forth no argument why Officer Meisner’s opinions must also be

excluded under Rule 602. Officer Meisner arrived at the scene after the incident occurred, 21 and

based his findings off of his first hand investigation. Moreover, Defendants belabor in their motion

that the substance of this dispute is not overly complex, and further argue the Officer’s opinions

are within the experience of a lay person. So, should the Court adopt Defendants’ interpretation of

the Officer’s testimony, Defendants may not then seek to exclude the entirety of the Officer’s

opinions wholesale as overly technical to the extent it falls within the boundaries of expert

testimony. Defendants must choose.

                                           CONCLUSION

           Here, Plaintiff asks the Court to permit Officer Meisner’s testimony derived from his

investigation. Plaintiff did not designate Officer Meisner as an accident reconstructionist. Rather,

Plaintiff designated him for the purpose of accident investigation and relied on his experience,

expertise and training to evaluate the evidence related to the accident and to discuss the

contributing factors of the accident. Further, it is far more appropriate to limit testimony than to

exclude its entirety. Therefore, Plaintiff requests that the Court deny Defendants’ Motion and grant

all further relief to which Plaintiff may show himself justly entitled.




21
     Exhibit “A”, p. 74:5-75:14
         Case 7:18-cv-00230-DC Document 34 Filed 02/20/20 Page 12 of 12




                                             Respectfully submitted,

                                             THE BUZBEE LAW FIRM
                                             By: /s/ Ben Agosto III
                                                 Anthony G. Buzbee
                                                 State Bar No. 24001820
                                                 Ryan S. Pigg
                                                 State Bar No. 24088227
                                                 Ben Agosto III
                                                 State Bar No. 24091926
                                                 JPMorgan Chase Tower
                                                 600 Travis Street, Suite 7300
                                                 Houston, Texas 77002
                                                 Tel: (713) 223-5393
                                                 Fax: (713) 223-5909
                                                 www.txattorneys.com

                                             ATTORNEYS FOR PLAINTIF




                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this document has been duly served on all
known counsel of record and pro se parties in accordance with the Federal Rules of Civil Procedure
on February 20, 2020 by E-filing.


                                                     /s/ Ben Agosto III
                                                    Ben Agosto III
